UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 ————— FORM 10-K/A Amendment No. 2 xANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Fiscal Year Ended December 31, 2011 OR oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to .Commission File Number 000-30707 First Northern Community Bancorp (Exact name of Registrant as specified in its charter) California 68-0450397 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 195 N.First St., Dixon, CA (Address of principal executive offices) (Zip Code) 707-678-3041 (Registrant’s telephone number including area code) Securities registered pursuant to Section 12(b) of the Act: None Securities registered pursuant to Section 12(g) of the Act: Common Stock, no par value (Title of Class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes oNo x Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Exchange Act. Yes oNo x Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (Section 229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in PartIII of this Form 10-K or any amendment to this Form 10-K.x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer oAccelerated fileroNon-accelerated filero (Do not check if smaller reporting company)Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo x The aggregate market value of the Common Stock held by non-affiliates of the registrant on June 30, 2011 (based upon the last reported sales price of such stock on the OTC Markets on June 30, 2011) was $37,359,507. The number of shares of Common Stock outstanding as of March 20, 2012 was 9,157,536. DOCUMENTS INCORPORATED BY REFERENCE Items 10, 11, 12 (as to security ownership of certain beneficial owners and management), 13 and 14 of PartIII incorporate by reference information from the registrant’s proxy statement to be filed with the Securities and Exchange Commission in connection with the solicitation of proxies for the registrant’s 2012 Annual Meeting of Shareholders. EXPLANATORY NOTE Item 9A is included, as Item 9A which was inadvertently omitted in the original filing. ITEM 9A – CONTROLS AND PROCEDURES (a)Disclosure controls and procedures The Company maintains “disclosure controls and procedures,” as such term is defined in Rule 13a-15(e) and Rule 15d-15(e) under the Securities Exchange Act of 1934 (“Exchange Act”), that are designed to ensure that information required to be disclosed in reports that the Company files or submits under the Exchange Act is recorded, processed, summarized, and reported within the time periods specified in Securities and Exchange Commission rules and forms, and that such information is accumulated and communicated to management, including the Company’s chief executive officer and chief financial officer, as appropriate, to allow timely decisions regarding required disclosure.The Company’s disclosure controls and procedures have been designed to meet and management believes that they meet reasonable assurance standards.Based on their evaluation as of the end of the period covered by this Annual Report on Form 10-K, the chief executive officer and chief financial officer have concluded that the Company’s disclosure controls and procedures were effective to ensure that material information relating to the Company, including its consolidated subsidiary, is made known to them by others within those entities. (b)Internal controls over financial reporting As required by Rule 13a-15(d), management, including the Chief Executive Officer and Chief Financial Officer, conducted an evaluation of our internal control over financial reporting to determine whether any changes occurred during the period covered by this Annual Report on Form 10-K that have materially affected, or are reasonably likely to materially affect, the Company’s internal control over financial reporting.Based on that evaluation, the Chief Executive Officer and Chief Financial Officer concluded that there has been no such change during the last quarter of the fiscal year covered by this Annual Report on Form 10-K that has materially affected, or is reasonably likely to materially affect, the Company’s internal control over financial reporting.See “Management’s Report” included in Item 8 for management’s report on the adequacy of internal control over financial reporting. SIGNATURES Pursuant to the requirements of Section 13 or 15(d) of the Securities Exchange Act of 1934, as amended, the registrant has duly caused this Amendmentto be signed on its behalf by the undersigned, thereunto duly authorized, on July 17, 2011. FIRST NORTHERN COMMUNITY BANCORP By: /s/ Louise A. Walker Louise A. Walker President/Chief Executive Officer/Director (Principal Executive Officer) Pursuant to the requirements of the Securities Exchange Act of 1934, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. Name Title Date /s/ Louise A. Walker President/Chief Executive Officer/Director July 17, 2012 Louise A. Walker (Principal Executive Officer) /s/ Jeremiah Z. Smith Executive Vice President/Chief Financial Officer July 17, 2012 Jeremiah Z. Smith (Principal Financial Officer) /s/ Sheryl S. Bringas Vice President/Controller July 17, 2012 Sheryl S. Bringas (Principal Accounting Officer) /s/ Lori J. Aldrete Director July 17, 2012 Lori J. Aldrete /s/ Frank J. Andrews, Jr. Director July 17, 2012 Frank J. Andrews, Jr. /s/ John M. Carbahal Director and Vice Chairman of the Board July 17, 2012 John M. Carbahal /s/Gregory DuPratt Director and Chairman of the Board July 17, 2012 Gregory DuPratt /s/ John F. Hamel Director July 17, 2012 John F. Hamel /s/Diane P. Hamlyn Director July 17, 2012 Diane P. Hamlyn /s/Richard M. Martinez Director July 17, 2012 Richard M. Martinez /s/ Foy S. McNaughton Director July 17, 2012 Foy S. McNaughton /s/ Owen J. Onsum Director July 17, 2012 Owen J. Onsum /s/David W. Schulze Director July 17, 2012 David W. Schulze
